Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the "radially inwardly peripheral wall being at a radial height that is at least equal to a radial height of said shoulders of said rim well" in the last four lines. In particular, the radial height of the inner wall being "at least equal" appears to recite a range of positions including those where the height is greater than the shoulders of the rim well as well as equal to the rim well. The specification doesn’t appear to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-11,13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meixell (US 0898,057).
Regarding claim 1, Meixell teaches a wheel for at least partially muscle powered bicycle comprising: a rim body, said rim body includes a rim well having shoulders (5), and lateral rim flanks provided with rim flanges, the rim flanges showing bulges protruding inwardly, each of said rim flanges defining an undercut to the pertaining rim flange (figure 1), wherein a tire having two circumferential tire beads is accommodated on said shoulders of said rim well of the rim body between the rim flanges, wherein the tire beads, when operational, bear against the inside of the rim flanges and enter the undercut at the bulges of the rim flanges; wherein a tire retaining device (10) is comprised and disposed in an internal space between the tire and the rim well; and the tire retaining device comprises and insert member configured with at least one hollow space (pg. 1 lines 74-94) that extends between the tire beads and comprises a radially outwardly peripheral wall and a radially inwardly peripheral wall (12), said radially inwardly peripheral wall being at a radial height that is at least equal to a radial height of said 
Regarding claim 2, figure 1 depicts the insert member bears against at least one of the tire beads at least in spots. 
Regarding claim 3, figure 1 depicts the insert member extends radially outwardly beyond the rim flanges and wherein the insert member, when properly installed, extends radially outwardly by less than ¼ of its radial height beyond the rim flanges. 
Regarding claim 6, one ordinary skilled in the art would recognize that each side wall would have an associated angle with respect to the other side wall.
Regarding claims 7 and 9, the radially outwardly peripheral wall of the insert member is substantially cylindrical and the cross section is substantially rectangular as depicted in figure 1. 
Regarding claim 10, figure 1 depicts the insert member and/or the hollow space shows a cross-section whose transverse extension in a radially central region is larger than in a radially inner and/or radially outer region such as in the case of a rounded or polygonal cross-section of the hollow space or in the case of a hexagonal shape of the hollow space. 
Regarding claim 13 figure 1 depicts the insert member comprises at least one support section toward the rim well.
Regarding claims 11 and 17
Regarding claim 18, figure 1 depicts the radially inwardly peripheral walls of the insert member extends between and is directly adjacent to the tire beads of the tire. 
Claim(s) 1, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond (US 0,817,668 A).
Regarding claim 1, Raymond teaches a wheel for at least partially muscle powered bicycle comprising: a rim body, said rim body includes a rim well having shoulders (B), and lateral rim flanks provided with rim flanges, the rim flanges showing bulges protruding inwardly, each of said rim flanges defining an undercut to the pertaining rim flange (J), wherein a tire having two circumferential tire beads is accommodated on said shoulders of said rim well of the rim body between the rim flanges, wherein the tire beads, when operational, bear against the inside of the rim flanges and enter the undercut at the bulges of the rim flanges; wherein a tire retaining device (figures 1 and 2) is comprised and disposed in an internal space between the tire and the rim well; and the tire retaining device comprises and insert member (T) configured with at least one hollow space (pg. 1 lines 74-94) that extends between the tire beads and comprises a radially outwardly peripheral wall and a radially inwardly peripheral wall, said radially inwardly peripheral wall being at a radial height that is at least equal to a radial height of said shoulders of said rim well (figure 1), wherein at least the radially inwardly peripheral wall extends continuously over an axial width of the insert member (figure 1). 
Regarding claims 12 and 14,. 
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watarai (US 2014/0007998 A1). 
Regarding claim 1, Watarai teaches a wheel for at least partially muscle powered bicycle comprising: a rim body, said rim body includes a rim well having shoulders (26), and lateral rim flanks provided with rim flanges, the rim flanges showing bulges protruding inwardly, each of said rim flanges defining an undercut to the pertaining rim flange (figures 2 and 3), wherein a tire having two circumferential tire beads (50) is accommodated on said shoulders of said rim well of the rim body between the rim flanges, wherein the tire beads, when operational, bear against the inside of the rim flanges and enter the undercut at the bulges of the rim flanges; wherein a tire retaining device (figures 2 and 3) is comprised and disposed in an internal space between the tire and the rim well; and the tire retaining device comprises and insert member (20) configured with at least one hollow space (figure 2, S) that extends between the tire beads and comprises a radially outwardly peripheral wall and a radially inwardly peripheral wall, said radially inwardly peripheral wall being at a radial height that is at least equal to a radial height of said shoulders of said rim well (figure 2), wherein at least the radially inwardly peripheral wall extends continuously over an axial width of the insert member (figure 2). 
As for claim 14, Watarai’s figure 2 depicts the insert member shows a T-shaped cross section in portions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meixell (US 0898,057).
Regarding claims 4-5, figure 1 depicts the insert member radially protrudes less than the rim flanges. Although Meixell does not explicitly disclose the protrusion length, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have discovered a workable range for the protrusion length of the insert member in order to properly secure the tire upon the wheel (lines 12-20). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meixell (US 0898,057) and in view of Great Britain (GB 1,476,506).
Regarding claim 8, Meixell depicts the hollow space in the insert member takes up more than 1/3 of the insert member but is silent to the wall thickness. Nonetheless, one ordinary skill in the art would look to . 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 0,817,668 A) in view of Hugele (4,681,147). 
Raymond discloses the cushion T may be of rubber or other suitable material (lines 69-72). Analogous art, Hugele, discloses the insert is made of cellular material or foam (column 1, lines 22-25). Since cellular material has multiple openings or holes that are evenly spaced, Hugele teaches evenly spaced holes or cuts configured in the insert member from radially outwardly or radially inwardly. Therefore, it would have been obvious to one having ordinary . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watarai (US 2014/0007998 A1) in view of Prakash et al (US 2010/0270097 A1) and Lacombe et al (US 2001/0042579 A1). 
Regarding claim 15, Watarai is directed to both a tube and tubeless tire [0005] but is silent to the height of the rim flange and the width between the bulges. However, bicycle art, Prakash et al discloses it is well known that the rim flange height is between 6 -12 mm for 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watarai (US 2014/0007998 A1) and in view of Van Dee (FR 385879 A)
Although Watarai is silent to the multiple segments of the inserts, it is well known in the run flat tire art to include multiple segments in order to secure the tire casing to the wheel [0012].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included multiple segments in order to secure the tire casing to the wheel [0012]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749